                                                                            Page 1 of 2
                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JAMES MURZIKE,
FDOC Inmate No. L07713,
    Plaintiff,

vs.                                              Case No.: 3:20cv5958/LAC/EMT

FLORIDA DEPARTMENT
OF CORRECTIONS,
     Defendant.
                              /

                                      ORDER

      The chief magistrate judge issued a Report and Recommendation on April 6,

2021 (ECF No. 10).       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

10) is adopted and incorporated by reference in this order.

      2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

prosecute and failure to comply with an order of the court.
                                                                         Page 2 of 2


       3.     The clerk of court is directed to enter judgment in accordance with

              this order and close this case.

       DONE AND ORDERED this 6th day of May, 2021.




                                s/L.A. Collier
                               LACEY A. COLLIER
                               SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5958/LAC/EMT
